Citation Nr: 0840856	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-36 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
appellant's husband's death.  

2.  Legal entitlement to accrued benefits.  

3.  Legal entitlement to nonservice-connected death pension 
benefits.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The appellant's deceased husband was in World War II.  

This matter comes to the Board of Veterans' Appeals on appeal 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.  In a March 2006 rating decision, the RO denied 
the appellant's cause of death claim.  In a March 2006 
letter, the RO notified the appellant of that decision and at 
the same time notified the appellant of its denial of her 
accrued benefits claim and death pension claims.  The 
appellant's disagreement with those decisions led to this 
appeal.  The appellant requested a Board hearing, but failed 
to appear for the hearing scheduled for her in July 2008.  


FINDINGS OF FACT

1.  Service connection was not in effect for any disability 
during the appellant's deceased husband's lifetime, nor did 
he have any claim pending at the time of his death.  

2.  The appellant's husband died in April 1980; the 
Certificate of Death lists tuberculosis of the spine as the 
cause of his death.  

3.  The appellant's husband's fatal tuberculosis of the spine 
was not present during service or for decades thereafter, and 
there is no competent evidence suggesting a causal link 
between his fatal tuberculosis of the spine and service or 
any incident of service.  

4.  There is no indication that the appellant's husband had 
service other than service in the Philippine Commonwealth 
Army from September1941 to September 1942 (including being a 
prisoner of war (POW) from April 1942 to September 1942) and 
service in the regular Philippine Army from June 1945 to 
April 1946.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
appellant's husband's death have not been met.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. §3.312 (2008).  

2.  The legal criteria for entitlement to accrued benefits 
have not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2007).  

3.  The legal criteria for basic eligibility for nonservice-
connected death pension benefits have not been met.  
38 U.S.C.A. §§ 101, 107, 1521, 1541 (West 2002); 38 C.F.R. 
§§ 3.1, 3.2, 3.3, 3.40, 3.41 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duties to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In a letter dated in January 2006, the RO told the appellant 
that to support a claim for dependency and indemnity 
compensation benefits, the evidence must show that her 
husband died while on active duty or that he died from a 
service-connected injury or disease.  The RO told the 
appellant that to establish service connection for cause of 
death, it must be shown that the condition causing death had 
its onset in service or was permanently aggravated by the 
military service.  The RO told the appellant that she should 
provide medical evidence that will show a reasonable 
probability that the condition that contributed to her 
husband's death was caused by injury or disease that began 
during service.  The RO explained that VA was responsible for 
getting relevant records from any Federal agency and that on 
her behalf VA would make reasonable efforts to get other 
relevant records she identified and for which she supplied 
appropriate release authorizations.  The letter emphasized to 
the appellant that it was her responsibility to make sure 
that VA received all requested records that were not in the 
possession of a Federal department or agency.

The RO explained that it would request medical records from 
any VA facility, but that she must tell VA the location of 
the facility, the medical conditions treated, and the 
approximate date of treatment.  

In the January 2006 letter, the RO further informed the 
appellant that accrued benefits are periodic monthly benefits 
to which a veteran was entitled but were unpaid at the time 
of his death, and the RO told the appellant it had no 
evidence that her husband was entitled to benefits that were 
unpaid or that he had a claim pending at the time of his 
death for which accrued benefits could be paid.  

In the January 2006 letter, the RO also notified the 
appellant what the evidence must show to establish 
entitlement to death pension benefits and pointed out that 
basic eligibility to nonservice-connected death pension may 
be shown based on service in a regular component of the 
active military, naval, or air service of the United States 
Armed Forces for a period of 90 days or more, one day of 
which must have been during wartime.  The RO explained and 
emphasized that service in the Commonwealth Army (USAFFE), 
including the recognized guerrillas, or service in the new 
Philippine Scouts does not meet this requirement.  

In view of the foregoing, the Board finds that the appellant 
was timely informed to submit all relevant evidence in her 
possession and that she received timely notice of the 
evidence needed to substantiate her claims for service 
connection for cause of death and nonservice-connected death 
pension benefits, the avenues by which she might obtain such 
evidence, and the allocation of responsibilities between her 
and VA in obtaining such evidence.  See Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005); see also Mayfield v. Nicholson, 
19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The Board 
acknowledges that the appellant has not received notice of 
downstream elements such as effective dates as mandated in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, 
the denial of the underlying claims renders any such question 
moot, and the appellant has not been prejudiced by lack of 
such notice.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist a claimant.  The service department has 
certified that service medical records other than a June 1945 
examination report are not available.  The claims file 
includes reports from the service department relative to the 
appellant's husband's service, and the appellant has 
submitted copies of records considered by the service 
department when it prepared its report of service data.  
Further, she has submitted a September 2003 certificate from 
the Armed Forces of the Philippines that is wholly consistent 
with earlier evidence pertaining to dates of service.  A 
later record from the National Personnel Records Center 
confirms that the appellant's husband had no other service.  
The appellant provided post-service medical records 
pertaining to her husband and did not request assistance from 
VA in that regard.  

A medical opinion need not be sought regarding the cause of 
death claim under 38 C.F.R. § 3.159(c)(4) because the record 
fails to indicate that an event, injury or disease that 
occurred during service and could be linked to any disease 
listed on the death certificate, and there is no competent 
evidence that even suggests a relationship between his death 
and service.  See 38 C.F.R. § 3.159(c)(4)(B).  Under these 
circumstances, any opinion on whether the death of the 
appellant's husband was related to service would be purely 
speculative.  

It appears that all known and available records relevant to 
the issues decided here have been obtained and are associated 
with the claims file.  Therefore, no further assistance with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed Cir. 2006).  

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the appellant.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Cause of death

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  

To establish service connection for the cause of death, the 
evidence must show that disability incurred in or aggravated 
by service either caused or contributed substantially or 
materially to the cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  For a service connected disability to be 
the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.312(b).  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it causally shared in 
producing death; rather, it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases; tuberculosis is among those diseases and in 
order to qualify for service connection on a presumptive 
basis must have been manifested to a degree of 10 percent or 
more within three years of separation from active service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  

As to former POWs, the following diseases shall be service 
connected if manifest to a degree of disability of 10 percent 
or more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied:  Psychosis; Any of the anxiety states; 
Dysthymic disorder (or depressive neurosis); Organic 
residuals of frostbite, if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite; Post-traumatic osteoarthritis; 
Atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia); Stroke and its complications.  As 
to former POWs who were interned or detained for not less 
than 30 days, the following diseases shall be service 
connected if manifest to a degree of 10 percent or more at 
any time after discharge or release from active military, 
naval, or air service even though there is no record of such 
disease during service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 are also satisfied:  
Avitaminosis; Beriberi (including beriberi heart disease); 
Chronic dysentery; Helminthiasis; Malnutrition (including 
optic atrophy associated with malnutrition); Pellagra; Any 
other nutritional deficiency;  Irritable bowel syndrome; 
Peptic ulcer disease; Peripheral neuropathy except where 
directly related to infectious causes;  Cirrhosis of the 
liver.  Service connection may also be established for 
disease diagnosed after discharge from service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail on direct service connection there must 
be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

The evidence does not show, nor does the appellant contend, 
that service connection was in effect for any disability at 
the time of her husband's death in April 1980.  The 
Certificate of Death lists the cause of his death as 
tuberculosis of the spine.  In an affidavit dated in 
June 1945, the appellant's husband reported that he had been 
a POW from April 1942 to September 1942.  Under chronological 
record of wounds and illness incurred he stated he incurred 
malaria in August 1942 while he was at Camp O'Donnell.  He 
said he received no treatment, but was officially released 
from Camp O'Donnell as a walking patient.  The report of a 
physical examination dated in June 1945 shows that the 
examiner evaluated the lungs and feet as OK and found no 
musculo-skeletal defects.  The examiner certified the 
appellant's husband as mentally and physically qualified for 
service in the Army of the Philippines.  In an affidavit 
dated in January 1946, the appellant's husband said that when 
he was released from the POW concentration camp in 
September 1942, he was suffering from a sore foot and was 
hospitalized in Manila from September 1942 to December 1942, 
but this is not otherwise documented in the claims file.  

In an affidavit dated in January 1955, a friend of the 
appellant's husband said that he had been in good health 
before he entered service but that upon his discharge in 
April 1946, he was thin and constantly suffering from colds 
and fever.  He said that in June 1946, the appellant informed 
him of her suspicion that that her husband was suffering from 
pulmonary tuberculosis.  The friend said he lent the 
appellant and her husband money for treatment in Manila.  In 
an affidavit dated in May 1955, a friend of the appellant's 
husband stated that prior to the outbreak of the war in 1941 
and during the Japanese regime in the Philippines, the 
appellants husband appeared mentally well off and healthy and 
that on or before May 1946 he noted that the appellant's 
husband health was getting poorer.  He said that during those 
days, the appellant's husband looked very sickly, became 
thinner and thinner, pale and yellowish and was also 
coughing.  

Post-service medical records include a May 1955 certificate 
from a private physician who stated he treated the 
appellant's husband on or about the months of June to 
August 1946.  He stated that the appellant's husband was 
under his treatment for: persistent dry cough; hemoptysis; 
afternoon fever; chest pain, more pronounced on the left 
side; gradual losing of weight; and general weakness.  He 
said a diagnosis of acute, active, pulmonary tuberculosis was 
made.  He said the appellant's husband did not comply with 
recommended X-ray of the lung and sputum examination.  In a 
statement dated April 1955, another physician reported that 
he treated the appellant's husband for pulmonary tuberculosis 
in 1948 and said that fluoroscopic findings were moderate 
exudative infiltrations at the left first and second 
intercostal spaces.  In January 1961, another private 
physician certified that the appellant's husband was under 
his care and treatment from April 1948 to June 1948 for 
pulmonary tuberculosis.  A February 1977 X-ray report from 
San Lazare Hospital (National Tuberculosis Chest Center 
(NTCC)) said there was nodular density in the apex of the 
right lung and that the left lung was essentially negative.  
The impression was pulmonary tuberculosis, minimal.  A 
laboratory report from NTCC dated later that month showed 
that a sputum sample was positive for acid fast bacilli.  

Review of the record shows that in rating decisions dated in 
February 1955, March 1961, March 1977, and January 1978, all 
during the lifetime of the appellant's husband, the RO denied 
service connection for pulmonary tuberculosis on the basis 
that the evidence was not adequate to show that the condition 
was diagnosed as an active process by approved methods.  The 
appellant's husband did not appeal any of those decisions, 
and at the time of his death in April 1980 he had no claim 
pending for any disability, including either pulmonary or 
nonpulmonary tuberculosis.   

In March 2006, in conjunction with her cause of death claim, 
the appellant submitted a clinical abstract prepared by a 
resident physician at the Valera Medical Hospital.  The 
physician said the appellant's husband was consulted in 
April 1980 due to body weakness.  The physician said the 
condition started a week prior to consult, and that the 
appellant's husband experienced low back pain, tolerable, 
intermittently radiating to the lower extremities, aggravated 
by movement, relieved by lying position.  This was 
accompanied by fever, low grade by touch usually occurring in 
the afternoon, intermittent anorexia and weight loss, 
approximately 50 percent in a month.  It was reported that 
the appellant's husband had self medicated with an unrecalled 
pain reliever.  One day prior to the consultation at Valera 
Medical Hospital, the low back pain persisted and had become 
intolerable.  On examination, the appellant's husband was 
stretcher borne, weak looking, cachetic and restless.  
Physical examination revealed slightly pale conjunctivae, 
anicteric sclerae, and no nasal or aural discharge.  The neck 
was supple with multiple palpable cervical lymph nodes, which 
were tender on palpation.  There was symmetrical chest 
expansion with occasional rales heard on both lung fields.  
There was adynamic precordium, slightly tachycardic with 
regular rhythm, and no murmur was appreciated; there was apex 
beat at the 5th intercostal space, left midclaviuclar line.  
The physician said that due to his condition, the appellant's 
husband was given antibiotics and multivitamins as home 
medications.  The physician said the appellant's husband was 
sent home but died after a few days.  The physician reported 
that the final diagnosis was tuberculosis of the spinal 
vertebrae.  

The evidence outlined above includes no indication of 
complaint or finding of any spine disability in service.  
Although a friend of the appellant's husband said he looked 
sickly, was becoming thinner and was coughing in May 1946, a 
private physician associated those symptoms with acute active 
pulmonary tuberculosis reportedly diagnosed and treated from 
June to August 1946.  The record does not show, nor does the 
appellant contend, that her husband's tuberculosis of the 
spine was related to pulmonary tuberculosis diagnosed by 
private physicians in 1946, 1948, and 1977.  None of this 
evidence dated from 1946 to 1977 refers to diagnosis or 
treatment of nonpulmonary tuberculosis, specifically 
tuberculosis of the spine.  Further, the clinical abstract 
from the resident physician at Valera Medical Hospital 
received in March 2006, which describes the condition of the 
appellant's husband in April 1980 and arrives at a final 
diagnosis of tuberculosis of the spinal vertebrae, does not 
advance the appellant's claim as it does not relate any 
disease or disability, including his fatal nonpulmonary 
tuberculosis, to her husband's service.  

The Board is left with the appellant's contentions that the 
her husband's death was somehow related to service, but the 
record does not show, nor does the appellant contend, that 
she has specialized education, training, or experience that 
would qualify her to provide an opinion on this matter.  It 
is now well established that a lay person such as the 
appellant is not competent to opine on medical matters such 
as diagnoses or etiology of medical disorders, and her 
opinion to the effect that her husband's fatal tuberculosis 
of the spine had its onset in service, was manifest to a 
compensable degree within three years after service, or is 
causally related to service is therefore entitled to no 
weight of probative value.  See Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992) see also 38 C.F.R. § 3.159 (a) (competent medical 
evidence means evidence provided by a person who is qualified 
by education, training or experience to offer medical 
diagnoses, statements or opinions).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application, and 
the appellant's claim of service connection for the cause of 
her husband's death must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

Accrued benefits

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
veteran died.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2007).  Revisions to 38 C.F.R. § 3.1000 that removed 
the two-year limit are not pertinent to the appellant's claim 
because they relate only to cases where the veteran's death 
occurred on or after the date of enactment, December 16, 
2003.  It does not affect cases involving deaths prior to 
that time, such as this case.  

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b).  
Applicable law and VA regulations further stipulate that for 
claims filed for death benefits, a specific claim in the form 
prescribed by the Secretary must be filed in order for death 
benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. § 3.152(a).  

In this case, there is no evidence that the appellant's 
husband had any claim pending at the time of his death.  
Historically, he had claimed service connection for pulmonary 
tuberculosis, and those claims were denied by the RO.  The 
last of those decisions was in January 1978, and the 
appellant's husband did not file a notice of disagreement 
with that decision.  He filed a claim for nonservice-
connected pension in February 1978.  The RO responded in a 
February 1978 letter and informed the appellant's husband 
that he was not eligible for such benefits as he lacked 
qualifying service for them.  Although the record includes a 
March 1978 letter showing the appellant's husband requested a 
personal hearing regarding nonservice-connected disability 
pension, he did not respond to an April 1978 letter from the 
RO notifying him that a hearing is held for presentation of 
additional evidence or argument on any point of importance to 
his claim and that expenses may not be borne by VA.  The RO 
further told the appellant's husband that hearings are not 
necessary and if he had no new evidence or argument to 
present it would serve no useful purpose.  The RO requested 
that the appellant's husband notify the RO if he still 
desired a personal hearing under these conditions.  There is 
no indication that the appellant's husband responded to this 
letter, and there is no later correspondence from him in the 
claims file.  

The next communication of record is May 1980 correspondence 
from the appellant in which she notified VA of her husband's 
death in April 1980; in the May 1980 correspondence she 
stated she was filing a claim for reimbursement of burial 
expenses.  In December 1980, she filed a VA Form 21-30, 
Application for Burial Benefits, and in January 1981, the RO 
awarded her an allowance for funeral and burial expenses, 
including plot and internment allowances.  There was no 
further correspondence from the appellant until December 2005 
when she filed her VA Form 21-534, Application for Dependency 
and Indemnity Compensation, Death Pension and Accrued 
Benefits by a Surviving Souse or Child (Including Death 
Compensation if Applicable).  

As outlined above, there is no evidence that the appellant's 
husband had a claim pending for any VA benefit at the time of 
his death.  Even if it were assumed that a claim for VA 
pension or compensation benefits was pending at the time of 
the death of the appellant's husband, the appellant did not 
file her application for accrued benefits within one year of 
her husband's death.  To the contrary the, appellant's 
application was received in December 2005, more than 25 years 
after her husbands death in April 1980.  The Board recognizes 
that the appellant filed a claim for burial benefits within a 
year of her husband's death, but this is not a claim for 
accrued benefits.  See Shields v. Brown, 8 Vet. App. 346, 349 
(1995); Thompson v. Brown, 6 Vet. App. 436, 437 (1994) (An 
application for burial benefits cannot be construed as a 
claim for accrued benefits).  As the appellant did not file 
her application for accrued benefits within one year after 
the date of her husband's death, the law is clear that she is 
not legally entitled to this benefit.  38 U.S.C.A. 
§ 3.1000(c); see 38 C.F.R. § 3.152(b).  Because the law 
pertaining to eligibility for accrued benefits is dispositive 
of this issue, the appellant's claim must be denied because 
of the absence of legal merit or entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


Death pension

The appellant asserts that she is entitled to nonservice-
connected death pension benefits because he had service in 
World War II and suffered with a sore foot as a POW.  

Nonservice-connected death pension benefits are payable to 
the surviving spouse of a veteran who has the requisite 
wartime service or who was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability.  38 U.S.C.A. §§ 1521(j), 1541 (West 2002).  

In order to establish basic eligibility for VA nonservice-
connected death pension benefits, it is required, in part, 
that the individual with respect to whom pension is claimed 
be a veteran who had active military, naval, or air service.  
See 38 U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. 
§§ 3.1, 3.6 (2008).  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  "Active military, 
naval, and air service" includes active duty.  "Active 
duty" is defined as full-time duty in the Armed Forces.  
38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components.  38 C.F.R. § 3.1.  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code and benefits authorized by some 
parts of chapter 13, title 38, United States Code.  
38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40.  This does not 
include VA death pension benefits, which are, as noted above, 
authorized by chapter 15, title 38, United States Code.  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information  
contained in it is accurate.  38 C.F.R. § 3.203(a).  

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the findings by the service department verifying a person's 
service are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992); see Venturella v. Gober, 10 Vet. App. 
340 (1997).  

In February 1955, the service department reported that the 
appellant's husband veteran served in the Philippine Army, 
USAFFE, with service in the Armed Forces of the United States 
from September 1941 to September 1942 and from June 1945 to 
April 1946; it was stated that the appellant's husband was a 
prisoner of war from April 1942 to September 1942.  The 
service department based its findings various documents and 
provided copies of those documents, which were: MPRC Form 1-
632 from the Adjutant General of the U.S. Army and dated in 
January 1955; a Philippine Army Special Orders Extract dated 
in April 1946; an extract of records of war prisoners 
concentrated at O'Donnell Concentration Camp; an extract of 
the Manila Tribune dated in September 1942 stating that the 
appellant's husband was a POW at Camp O'Donnell and was to be 
released in September 1942; Affidavits for Philippine Army 
Personnel, PA AGO Forms 23, by the appellant's husband dated 
in June 1945 and January 1946; and Form 22A, Personal Record, 
Army of the Philippines.  

In January 2006, the RO requested that the service department 
again complete a Form 632 and furnish extracts of Form 23 
executed prior to and subsequent to June 1946; the RO stated 
it was enclosing PA AGO Form 23.  The March 2006 response 
from the National Personnel Records Center was that the 
appellant's husband had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas in the service of the United States Armed Forces.  
Subsequently, in August 2007, the appellant submitted a copy 
of PA AGO Form 23 completed by her husband in January 1946 
and a September 2003 certification from the Armed Forces of 
the Philippines.  The latter document certifies the 
appellant's husband's military status was USAFFE and states 
he was inducted in September 1941, was in noncombat status 
from September 1942 to June 1945, and was relieved from 
service in April 1946, all of which is identical to 
information provided by the Service Department in 1955.  

The Board recognizes that that the most recent statement from 
the service department in March 2006 indicates the 
appellant's husband had no service at all in the Philippine 
Commonwealth Army.  The Board notes, however, that decades 
earlier and with consideration of multiple sources of data, 
the service department had concluded that the appellant's 
husband did have service in the Philippine Commonwealth Army 
with dates of service as currently claimed by the appellant 
and as shown in documents she has submitted in conjunction 
with her current claim.  The Board recognizes that the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has recently stated that a request for verification 
from the service department pursuant to 38 C.F.R. § 3.203 
should include submission of evidence submitted by the 
appellant.  Capellan v. Peake, 539 F.3d 1373 (Fed. 
Cir. 2008).  Although there is no indication that the 
additional evidence submitted by the appellant has been 
reviewed by the service department, the appellant does not 
contend that it shows her husband had any service other than 
that identified by the U.S. Army Adjutant General in 1955.  
In this case, the evidence does not show, nor does the 
appellant contend, that her husband had other than USAFFE 
service in the Philippine Commonwealth Army and Regular 
Philippine Army.  She does not contend that the evidence she 
has submitted shows any other service.

Even with the inconsistencies in the reports from the service 
department between 1955 and 2006, there is no indication in 
the record, nor has the appellant contended, that her husband 
had any service that would, under the pertinent law and 
regulations render her eligible for death pension.  See 
Sarmiento v. Brown, 7 Vet. App. 80 (1994); see also 38 C.F.R. 
§ 3.40.

In this case, the law is dispositive, and basic eligibility 
for death pension benefits is precluded based upon the 
appellant's husband's service, and eligibility for 
nonservice-connected death pension benefits must be denied as 
a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Board appreciates the appellant's assertions that she 
should be eligible for death pension benefits due to her 
husband's service during World War II.  But given the 
applicable statutory and regulatory provisions recited above 
and the facts of this case, the Board finds that because the 
appellant's husband had no service other than USAFFE service, 
the appellant does not meet the basic eligibility 
requirements for VA pension benefits.  Thus, the appellant's 
claim lacks legal entitlement under the applicable 
provisions.  As the law is dispositive, the claim must be 
denied because of the lack of legal entitlement under the 
law.  Sabonis v. Brown, 6 Vet.  App. 426, 429-30 (1994).  


ORDER

Entitlement to service connection for the cause of the 
appellant's husband's death is denied.  

Entitlement to accrued benefits is denied.  

Entitlement to nonservice-connected death pension benefits is 
denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


